J-S28041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ABRAHAM CRUZ, JR.                          :
                                               :
                       Appellant               :   No. 1638 MDA 2019

        Appeal from the Judgment of Sentence Entered August 22, 2019
                in the Court of Common Pleas of Adams County
             Criminal Division at No(s): CP-01-CR-0001343-2015

BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED SEPTEMBER 16, 2020

        Abraham Cruz, Jr. (“Cruz”), appeals from the judgment of sentence

entered following his convictions of two counts of each of first-degree murder,

second-degree murder, and third-degree murder, and one count each of

conspiracy, burglary, and arson.1 We affirm.

        This case involves a procedural history spanning several decades. On

the night of August 30, 1980, Cruz, along with his uncle, Erasmo Cruz

(“Erasmo”), Adelberto Andujar (“Andujar”), and Ruperto Garcia (“Garcia”),2

traveled from Harrisburg to the home of Erasmo’s seventeen-year-old ex-

girlfriend, Deborah Patterson (“Deborah”), in Freedom Township, Adams


____________________________________________


1   18 Pa.C.S.A. §§ 2502(a)-(c), 903(a)(1), 3502(a), 3301(a)(1)(i).

2At the time of the murders, Cruz was 19 years old, Erasmo was 23, and
Andujar and Garcia were juveniles.
J-S28041-20


County. Upon arriving, they parked their car nearby, on the side of State

Route 15, and prepared several incendiary devices with gasoline and empty

beer bottles.    Cruz and his accomplices approached the residence on foot.

Upon reaching the residence, they ignited the incendiary devices and threw

them into the house, which started a fire. They forced their way into the

residence, and once inside, Paul Sell, the husband of Deborah’s mother, Nancy

Patterson (“Nancy”), was shot with a shotgun. Mr. Sell survived his wounds.3

Nancy, Deborah, and two children were able to escape the residence.

However, Nancy was shot and killed in the yard, and Deborah was shot and

killed as she attempted to hide underneath a truck parked outside. Two other

children in the residence were unharmed, and escaped to a neighbor’s house,

where they called police.

        Following an initial investigation, Keith Patterson (“Keith”), Nancy’s son

and Deborah’s brother, was arrested and charged with Nancy and Deborah’s

murder. Keith eventually went to trial in 1981, where he was acquitted. The

case went cold until 2008, when police eventually connected Erasmo and Cruz

to the murders.




____________________________________________


3   Mr. Sell died prior to Cruz being charged with the above-referenced crimes.




                                           -2-
J-S28041-20


       After being apprehended in Puerto Rico, Cruz was charged with the

above-referenced crimes in August 2015.4           A lengthy procedural history

followed that is not relevant to the instant appeal. Just prior to trial, Cruz filed

a Motion in limine, seeking, in part, to exclude several photographs depicting

Nancy and Deborah’s bodies from being admitted into evidence, and objecting

based upon his inability to ask potential jurors about such photographs during

voir dire.   Following a hearing, the trial court determined that two of the

photographs were admissible.

       Cruz’s trial took place on June 3-5, 2019, after which the jury convicted

him of the above-referenced crimes. The trial court deferred sentencing for

the preparation of a pre-sentence investigation report. On August 22, 2019,

the trial court sentenced Cruz to two consecutive terms of life in prison,

without the possibility of parole, for his two first-degree murder convictions.

The trial court sentenced Cruz to a consecutive prison term of five to ten years

for his conviction of conspiracy. For his convictions of conspiracy and burglary,

the trial court imposed prison terms of 10 to 20 years, to be served concurrent

with each other and with Cruz’s conspiracy conviction.5         Cruz filed a post-

____________________________________________


4In 2014, Erasmo and Garcia both entered guilty pleas related to the events
on the night in question, and each testified against Cruz at trial. Andujar is
deceased.

5Cruz’s second-degree murder and third-degree murder convictions merged
with the two first-degree murder convictions for sentencing purposes.




                                           -3-
J-S28041-20


sentence Motion, which the trial court denied. Cruz filed a timely Notice of

Appeal6 and a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

       Cruz raises three issues for our review:

       1. Whether the [t]rial [c]ourt abused its discretion and/or made
       an error of law for [sic] admitting graphic photographs depicting
       the deceased victims, when said photographs were inflammatory
       and unnecessary to explain extraneous evidence[?]

       2. Whether the [t]rial [c]ourt abused its discretion and/or made
       an error of law when it failed to voir dire the jury regarding graphic
       inflammatory photographs depicting the deceased victims[?]

       3. Whether the [t]rial [c]ourt abused its discretion and/or made
       an error of law when it denied defense counsel’s [M]otion for a
       mistrial after redirect examination of [Commonwealth] witness
       Wanda Garrison[ (“Garrison”), after t]he [trial c]ourt erroneously
       ruled that defense counsel had opened the door to permit the
       improper question on redirect examination[?]

Brief for Appellant at 8 (renumbered).

       Cruz first argues that the trial court erred in admitting the photographs

of the victims’ bodies into evidence, as they were inflammatory. Id. at 24-

29. Cruz asserts that the prejudicial nature of the inflammatory photographs

outweighed any probative value they had, especially given that Cruz had

stipulated to the manner of death. Id. at 28-29.



____________________________________________


6 We note that Cruz’s timely Notice of Appeal improperly states that the appeal
is from the trial court’s denial of his post-sentence Motion, not the judgment
of sentence. See Commonwealth v. Chamberlain, 658 A.2d 395, 397 (Pa.
Super. 1995) (stating that a criminal appeal properly lies from the judgment
of sentence). We have corrected the caption accordingly.

                                           -4-
J-S28041-20


      “Our standard of review for a trial court’s evidentiary rulings is narrow,

as the admissibility of evidence is within the discretion of the trial court and

will be reversed only if the trial court has abused its discretion.”

Commonwealth v. Melvin, 103 A.3d 1, 35 (Pa. 2014). Our Supreme Court

set out the relevant standard of review for the admission of potentially

inflammatory photographs of the victim:

      It has been a steadfast principle of our jurisprudence that pictures
      of the victim are not per se inadmissible. In relation to the
      admissibility of these photographs, we have promulgated the
      following test:

            [A] court must determine whether the photograph is
            inflammatory. If not, it may be admitted if it has
            relevance and can assist the jury’s understanding of
            the facts. If the photograph is inflammatory, the trial
            court must decide whether or not the photographs are
            of such essential evidentiary value that their need
            clearly outweighs the likelihood of inflaming the minds
            and passions of the jurors.        If an inflammatory
            photograph is merely cumulative to other evidence, it
            will not be deemed admissible.

      The admissibility of photos of the corpse in a homicide case is a
      matter within the discretion of the trial court, and only an abuse
      of discretion will constitute reversible error. As we also explained
      …:

            A criminal homicide trial is, by its very nature,
            unpleasant, and the photographic images of the
            injuries inflicted are merely consonant with the
            brutality of the subject of inquiry. To permit the
            disturbing nature of the images of the victim to rule
            the question of admissibility would result in exclusion
            of all photographs of the homicide victim, and would
            defeat one of the essential functions of a criminal trial,
            inquiry into the intent of the actor. There is no need
            to so overextend an attempt to sanitize the evidence
            of the condition of the body as to deprive the


                                      -5-
J-S28041-20


              Commonwealth of opportunities of proof in support of
              the onerous burden of proof beyond a reasonable
              doubt. Further, the condition of the victim’s body
              provides evidence of the assailant’s intent, and, even
              where the body’s condition can be described through
              testimony from a medical examiner, such testimony
              does not obviate the admissibility of photographs.

Commonwealth v. Robinson, 864 A.2d 460, 501-02 (Pa. 2004) (citations

omitted).

       Here, the record reflects that, a few days prior to trial, the

Commonwealth informed defense counsel that it planned to introduce several

photographs of the murder scene at trial. Cruz filed a Motion in limine to

preclude admission of the photographs.           After a hearing, the trial court

determined that it would allow the Commonwealth to introduce two black and

white photographs: one depicting Deborah’s body, and the other depicting

Nancy’s body. N.T. (Trial), 6/3/19, at 10.7

       The trial court, in admitting the photographs, determined that they were

not inflammatory. Trial Court Opinion, 12/4/19, at 6. Upon our review of the

record, we agree.       Our review discloses that the first photograph depicts


____________________________________________


7 The record reveals that two photographs of Nancy and Deborah’s bodies
were introduced at Cruz’s preliminary hearing. Shortly before trial, the
Commonwealth alerted Cruz that it intended to introduce three full-color
photographs: one depicting Nancy’s body, and two depicting Deborah’s body
from different distances. At a hearing on Cruz’s Motion in limine, the morning
the trial was set to begin, the trial court determined that a black and white
photograph of Nancy’s body was admissible, as well as a black and white
photograph of Deborah’s body, taken from further away, as it was less graphic
than the one introduced at the preliminary hearing. N.T. (Trial), 6/3/19, at
8-10.

                                           -6-
J-S28041-20


Deborah’s body lying face-up, underneath a vehicle, with a dark mark

underneath her head.       Commonwealth’s Exhibit 6; see also N.T. (Trial),

6/3/19, at 61 (wherein Commonwealth’s Exhibit 6 was admitted into

evidence). The second photograph depicts Nancy’s body lying face-down in a

grassy area with what appears to be a wound to her upper back.

Commonwealth’s Exhibit 7; see also N.T. (Trial), 6/3/19, at 61-62 (wherein

Commonwealth’s Exhibit 7 was admitted into evidence). Each photograph is

taken from several feet away from the bodies. Neither photograph shows a

close or clear depiction of the injuries to either body; in fact, it is difficult to

discern whether the dark spot beneath Deborah’s head is blood, hair, a

shadow, or part of the vehicle. While it can be easily inferred from the context

of the photographs that Nancy and Deborah are deceased, the trial court’s

determination that the photographs were not inflammatory is supported in the

record. Trial Court Opinion, 12/4/19, at 6.

      Because the trial court determined that the photographs were not

inflammatory, the photographs were admissible if relevant, and could assist

the jury in their understanding of the facts. Robinson, supra.       Upon review,

we discern no abuse of discretion in the trial court’s decision to admit these

photographs. The record reflects that the trial court carefully weighed the

evidentiary value and relevance of the photographs that the Commonwealth

sought to introduce, and excluded all but two black and white photographs,

finding that they were probative in corroborating witness testimony nearly 40


                                       -7-
J-S28041-20


years after the murders, and demonstrating intent to kill as a required element

of first degree murder. See Trial Court Opinion, 12/4/19, at 7 (wherein the

trial court states that the photographs were relevant to corroborate

eyewitness testimony and demonstrate Cruz’s specific intent). Additionally,

the trial court issued a cautionary instruction. See N.T. (Trial), 6/5/19, at 363

(wherein the trial court instructs the jury that they “should not … let those

photographs and the nature of those photographs stir up emotions to the

prejudice of [Cruz].    Your verdict must be based on the rational and fair

consideration of all the evidence[,] and not on passion or prejudice against

[Cruz.]”).     We presume that the jury follows a trial court’s instruction.

Commonwealth v. Baez, 720 A.2d 711, 735 (Pa. 1998). Accordingly, this

claim fails.

      In his next issue, Cruz argues that the trial court abused its discretion

when it failed to properly voir dire the jury about the photographs prior to

trial. Brief for Appellant at 16-17, 29. According to Cruz, the Commonwealth’s

decision to pursue introduction of the photographs shortly before trial, and

after the jury was selected, deprived Cruz of the opportunity to question

potential jurors about the effect that such photographs would have on their

ability to render a fair and impartial verdict. Id. at 29.

      “The scope of voir dire rests in the sound discretion of the trial court,

whose decision will not be reversed on appeal absent palpable error.”

Commonwealth v. Karenbauer, 715 A.2d 1086, 1094 (Pa. 1998) (citation


                                      -8-
J-S28041-20


omitted).   “The purpose of voir dire is to ensure the empaneling of a

competent, fair, impartial, and unprejudiced jury capable of following the

instructions of the trial court.” Commonwealth v. Manley, 985 A.2d 256,

264 (Pa. Super. 2009) (citation omitted).

      Keeping in mind the foregoing discussion, we discern no palpable error

in the trial court’s decision not to conduct a supplemental voir dire of the jury

as to the photographs.        Because the trial court determined that the

photographs    were   not   inflammatory,    a   supplemental   voir   dire   was

unnecessary. The record reveals no evidence indicating an inability of the

jurors to be fair or impartial in rendering Cruz’s verdict, nor is there any

evidence that the jurors did not listen to the trial court’s cautionary

instructions. See id.; see also Commonwealth v. Bridges, 757 A.2d 859,

872 (Pa. 2000), abrogated in part on other grounds, Commonwealth v.

Freeman, 827 A.2d 385 (Pa. 2003) (determining that the trial court did not

abuse its discretion when it refused to ask potential jurors one of the

defendant’s proposed voir dire questions, when the record showed that the

trial court properly exercised its discretion in ensuring the paneling of a fair

and impartial jury). Accordingly, we discern no abuse of discretion or palpable

error in this regard. See Karenbauer, supra.

      In his third issue, Cruz argues that the trial court erred when it denied

his Motion for a mistrial after the redirect examination of Garrison. Brief for

Appellant at 29. According to Cruz, following his cross-examination wherein


                                      -9-
J-S28041-20


he questioned Garrison about a 2012 interview she had with the Pennsylvania

State Police, the Commonwealth referenced an earlier interview Garrison had

with police in 2009 during its redirect. Id. at 31-33. Cruz argues that the

Commonwealth’s questioning on redirect was improper, as the parties had

previously agreed to narrowly tailor their questioning regarding the 2009

interview. Id. at 30. Specifically, Cruz claims that the trial court erred when

it determined that Cruz had “opened the door” to the disputed questioning in

its cross-examination.   Id. at 34.    Cruz asserts that the Commonwealth’s

reference to the 2009 interview “created inaccurate inferences about the

content and context of [] Garrison’s statements to police, thus undermining

the truth determining process.” Id. at 33-34.

             A motion for a mistrial is within the discretion of the trial
      court. Commonwealth v. Stafford, 749 A.2d 489, 500 (Pa.
      Super. 2000) (citations omitted). “[A] mistrial [upon motion of
      one of the parties] is required only when an incident is of such a
      nature that its unavoidable effect is to deprive the appellant of a
      fair and impartial trial.” Commonwealth v. Lease, 703 A.2d
      506, 508 (Pa. Super. 1997). It is within the trial court’s discretion
      to determine whether a defendant was prejudiced by the incident
      that is the basis of a motion for a mistrial. Id. On appeal, our
      standard of review is whether the trial court abused that
      discretion. Stafford, 749 A.2d at 500.

Commonwealth v. Tejada, 834 A.2d 619, 623 (Pa. Super. 2003) (footnote

omitted).

      The scope of redirect examination is largely within the discretion of the

trial court. Commonwealth v. Dreibelbis, 426 A.2d 1111, 1117 (Pa. 1981).

When a party raises an issue on cross-examination, it is no abuse of discretion



                                      - 10 -
J-S28041-20


for the court to permit redirect on that issue to dispel any unfair inferences.

Id.

      Garrison testified on behalf of the Commonwealth at trial. Because of a

history of alleged abuse by Cruz against Garrison, the parties agreed, prior to

her testimony, to avoid eliciting any statements by Garrison about the alleged

abuse, unless the defense opened the door on cross-examination. N.T. (Trial),

6/3/19, at 148-49. Specifically, Garrison testified that Cruz had admitted to

her while they were dating in the 1980’s that he had shot and killed Deborah.

Id. at 154-56. On cross-examination, Cruz’s counsel asked Garrison about

Cruz’s level of intoxication when he admitted that he had killed Deborah,

whether Garrison stated as such to police during a September 2012 interview,

and whether she had performed any independent research into the murders

prior to the 2012 police interview. Id. at 156-57. On redirect examination,

the Commonwealth asked the following:

      [Commonwealth:] Ms. Garrison, you actually told the police – you
      were interviewed in 2012, but you actually told them that a couple
      years prior, right? You were first interviewed in 2009 by this
      [Pennsylvania State Police] trooper beside me?

      [Garrison:] Yes.

      [Commonwealth:] Then you had another interview later on where
      this trooper was again there along with your attorney in
      Mechanicsburg?

      [Garrison:] Yes.

Id. at 158. Defense counsel did not object, but requested a sidebar, wherein

the parties discussed how to best approach the issue going forward. Id. at


                                    - 11 -
J-S28041-20


159-62.    The next day, prior to testimony, defense counsel moved for a

mistrial on the same basis. See N.T. (Trial), 6/4/19, at 198. The trial court

denied the Motion on the grounds that the Commonwealth’s questioning on

redirect was a proper rehabilitation of the witness. Id. at 197-99.

      We discern no abuse of discretion in the trial court’s ruling. Our review

of the record discloses that during cross-examination, Cruz’s trial counsel

asked Garrison whether she had researched the murders prior to her interview

with police in September 2012. N.T. (Trial), 6/3/19, at 157. On redirect, the

Commonwealth questioned Garrison about whether she had also been

interviewed by police in 2009. Id. at 158. The Commonwealth sought to

admit this testimony to negate the inference that Garrison had first spoken to

the police in 2012, after she had already independently researched the murder

online. Id. at 158-59 (wherein the Commonwealth states to the trial court at

sidebar, “[Cruz] indicated the first time [Garrison] ever talked to police was

in 2012.    She was also interviewed in 2009 … [t]he question I was

rehabilitating on was the first time she talked to the police[.]”); see also N.T.

(Trial), 6/4/19, at 198 (wherein the Commonwealth states, “[t]here was a

question asked of the witness[, ‘]is this the first time you talked to police?[’]

I followed that up with a rehabilitative question, [‘]no, you talked to them in

2009.[’]”). Based upon the foregoing, the jury could not reasonably infer a

history of abuse by Cruz. Because the challenged questions did not impact

the conduct of a fair and impartial trial, this claim fails. See id.


                                      - 12 -
J-S28041-20


     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/16/2020




                                 - 13 -